
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 77
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2009
			Received
		
		
			April 20, 2009
			Referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing and honoring the signing by
		  President Abraham Lincoln of the legislation authorizing the establishment of
		  collegiate programs at Gallaudet University.
	
	
		Whereas, during 2009, the United States honored the 200th
			 anniversary of the birth of President Abraham Lincoln;
		Whereas, on July 4, 1861, President Lincoln stated in a
			 message to Congress that a principal aim of the United States Government should
			 be to elevate the condition of men—to lift artificial weights from all
			 shoulders—to clear the paths of laudable pursuit for all—to afford all, an
			 unfettered start, and a fair chance, in the race of life;
		Whereas, on April 8, 1864, President Lincoln signed into
			 law the legislation (Act of April 8, 1864, ch. 52, 13 Stat. 45) authorizing the
			 conferring of collegiate degrees by the Columbia Institution for Instruction of
			 the Deaf and Dumb, which is now called Gallaudet University;
		Whereas this law led for the first time in history to
			 higher education for deaf students in an environment designed to meet their
			 communication needs;
		Whereas Gallaudet University was the first, and is still
			 the only, institution in the world that focuses on educational programs for
			 deaf and hard-of-hearing students from the pre-school through the doctoral
			 level;
		Whereas Gallaudet University has been a world leader in
			 the fields of education and research for more than a century; and
		Whereas, since 1869, graduates of Gallaudet University
			 have pursued distinguished careers of leadership in the United States and
			 throughout the world: Now, therefore, be it
		
	
		That the Congress—
			(1)congratulates and honors Gallaudet
			 University on the 145th anniversary of President Abraham Lincoln’s signing of
			 the law the legislation authorizing the establishment of collegiate programs at
			 Gallaudet University; and
			(2)congratulates Gallaudet University for 145
			 years of unique and exceptional service to the deaf citizens of the United
			 States and the world deaf community.
			
	
		
			Passed the House of
			 Representatives March 24, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
